


Exhibit 10.17.4

 

AMENDMENT NO. 4

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of July 9, 2009, between SouthWest Water Company, a Delaware
corporation (“Borrower”), and Bank of America, N.A., as Administrative Agent,
with reference to the Amended and Restated Credit Agreement dated as of
February 15, 2008 (as amended, the “Credit Agreement”), among Borrower, the
Lenders described therein, and the Administrative Agent.  Capitalized terms not
otherwise defined herein are used with the meanings set forth for those terms in
the Credit Agreement.

 

The parties hereto enter into this Amendment with reference to the following
facts:

 

A.                                   Pursuant to Amendment No. 3 to Amended and
Restated Credit Agreement dated as of June 17, 2009 (“Amendment No. 3”), between
the Borrower and the Administrative Agent (with the consent of the Required
Lenders), Borrower was required to deliver the financial statements required
under Sections 6.01(a) and 6.02(a) of the Credit Agreement with respect to the
fiscal year ended December 31, 2008, on or prior to the July 1, 2009.   The
Borrower has delivered such financial statements (other than the unqualified
report and opinion of its public accountant) after the July 1, 2009 deadline and
has not yet delivered the unqualified report and opinion of its public
accountant required pursuant to Section 6.01(a) of the Credit Agreement (the
“Existing Defaults”).

 

B.                                     Borrower has requested that the Lenders
waive the Existing Defaults and extend the time by which the unqualified report
and opinion of its public accountant required pursuant to Section 6.01(a) of the
Credit Agreement with respect to the financial statements for the fiscal year
ended December 31, 2008 (the “2008 Unqualified Opinion”), must be delivered to
one Business Day after the effective date of this Amendment.

 

C.                                     The Administrative Agent, acting with the
consent of the Required Lenders pursuant to Section 10.01 of the Credit
Agreement, has agreed to waive the Existing Defaults and to otherwise amend the
Credit Agreement and the other Loan Documents on the terms set forth in this
Amendment.

 

NOW, THEREFORE, Borrower and Administrative Agent, acting with the consent of
the Required Lenders pursuant to Section 10.01 of the Credit Agreement, agree as
follows:

 

1.                                       Representations and Warranties. 
Borrower represents and warrants to Administrative Agent and the Lenders that:

 

(a)                                  after giving effect to this Amendment, no
Default or Event of Default has occurred and remains continuing;

 

(b)                                 after giving effect to this Amendment,
except for representations or warranties which are inaccurate as a direct result
of the correction and restatement of the Subject Financial Statements, and
except as set forth in the Schedules to the Credit Agreement, each of the
representations and warranties set forth in Article V of the Credit Agreement
are true and correct as of the date of this Agreement (other than those
representations which relate solely to a prior date, each of which was true as
of that date) provided that Schedules 5.06 and 5.09 are updated in the manner
attached to Amendment No. 2 to Amended and Restated Credit Agreement dated as of
May 28, 2009, between the Borrower and the Administrative Agent; and

 

1

--------------------------------------------------------------------------------


 

(c)                                  neither Borrower nor any of its
Subsidiaries is in default of any indenture, loan or credit or similar agreement
governing Indebtedness in a principal amount which exceeds $1,000,000 in any
manner which entitles the holder of such Indebtedness, or which would entitle
the holder of such Indebtedness with the giving of any notice, the passage of
time (including any cure period), or both, to require the payment of any such
Indebtedness prior to the date upon which such Indebtedness would otherwise be
due and payable.

 

2.                                       Waiver.  In reliance upon the
agreements, representations and warranties set forth in this Amendment, the
Lenders hereby waive the Existing Defaults.  The Lenders’ waiver of the Existing
Defaults constitutes a one-time waiver of the specific Existing Defaults
described in this Amendment, shall not constitute a waiver of any other or
future Defaults or Events of Default, whether or not similar to the Existing
Defaults, and shall not be construed as a waiver of the Borrower’s obligation to
deliver the 2008 Unqualified Opinion as set forth in Section 3 of this
Amendment.

 

3.                                       Covenant Regarding 2008 Unqualified
Opinion.  Notwithstanding any provision to the contrary in the Credit Agreement,
the Borrower shall deliver to the Administrative Agent the 2008 Unqualified
Opinion no later than one Business Day after the effective date of this
Amendment.  The effective date of this Amendment shall mean the Business Day on
which the Administrative Agent declares that the conditions to effectiveness set
forth in Section 4 of this Amendment have been satisfied.  The Borrower
acknowledges and agrees that its failure to comply with the covenant set forth
in this Section 3 shall constitute an immediate Event of Default under the
Credit Agreement with respect to which the Administrative Agent and the Lenders
shall have all rights and remedies set forth therein and at law.

 

4.                                       Conditions to Effectiveness.  The
effectiveness of this Amendment shall be subject to the prior satisfaction of
the following conditions precedent, in each case in form and substance
satisfactory to the Administrative Agent:

 

(a)                                  the Administrative Agent shall have
received a consent of the Guarantors in the form of Exhibit A hereto executed by
each of the parties thereto;

 

(b)                                 the Administrative Agent shall have received
the written consent of the Required Lenders as required under Section 10.01 of
the Credit Agreement in the form of Exhibit B hereto; and

 

(c)                                  the Administrative Agent shall have
received, for the account of each Lender which has executed a consent hereto
prior to 3:00 p.m. (Los Angeles time) on July 9, 2009 (or any extension of such
deadline announced via the Intralinks system), an amendment fee in an amount
equal to 0.05% of such Lender’s Commitment under the Credit Agreement.

 

5.                                       Effectiveness of the Credit
Agreement.  Except as hereby expressly amended, the Credit Agreement remains in
full force and effect, and is hereby ratified and confirmed in all respects.

 

6.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

SOUTHWEST WATER COMPANY, a Delaware corporation,

 

as Borrower

 

 

 

By:

/s/ Mark A. Swatek

 

Name:

Mark A. Swatek

 

Title:

CEO

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Ken Puro

 

Name:

Ken Puro

 

Title:

Vice President

 

Signature Page

--------------------------------------------------------------------------------

 

Exhibit A to Amendment

 

CONSENT OF GUARANTORS

 

This Consent of Guarantors (this “Consent of Guarantors”) is delivered with
reference to (a) the Amended and Restated Credit Agreement dated as of
February 15, 2008 (as heretofore amended, restated, extended, supplemented, or
otherwise modified, the “Credit Agreement”), among SouthWest Water Company, a
Delaware corporation (“Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent (“Administrative Agent”) and (b) the Amended and Restated Continuing
Guaranty dated as of February 15, 2008, made by each of the undersigned
Guarantors (as heretofore amended, restated, extended, supplemented, or
otherwise modified, the “Guaranty”).  Capitalized terms not otherwise defined
herein are used with the meanings set forth for those terms in the Credit
Agreement.

 

Each of the undersigned Guarantors (i) consents to and approves Borrower’s
execution and delivery of the attached Amendment No. 4 to Amended and Restated
Credit Agreement (the “Amendment”), (ii) agrees that such Amendment does not and
shall not limit or diminish in any manner the obligations of such Guarantor
under the Guaranty and that such obligations would not be limited or diminished
in any manner even if such Guarantor had not executed this Consent of
Guarantors, (iii) reaffirms the Guaranty, and (iv) agrees that the Guaranty
remains in full force and effect and is hereby ratified and confirmed.

 

Dated as of July 9, 2009.

 

 

ECO RESOURCES, INC.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

OPERATIONS TECHNOLOGIES, INC.,

 

a Georgia corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SWWC SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

METRO-H2O, LTD.,

 

a Texas limited partnership

 

 

 

 

By: Metro-H2O Utilities, Inc.

 

 

Its:  General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

METRO-H2O UTILITIES, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SWWC ENTERPRISES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SWWC UTILITIES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CDC MAINTENANCE, INC.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEW MEXICO UTILITIES, INC.,

 

a New Mexico corporation,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B to Amendment

 

CONSENT OF LENDER

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2008 (as heretofore amended, restated, extended, supplemented,
or otherwise modified, the “Credit Agreement”), among SouthWest Water Company, a
Delaware corporation (“Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent (“Administrative Agent”).  Capitalized terms not otherwise defined herein
are used with the meanings set forth for those terms in the Credit Agreement.

 

The undersigned Lender hereby consents to the execution and delivery of an
Amendment No. 4 to Amended and Restated Credit Agreement by Administrative Agent
on its behalf, substantially in the form of the most recent draft thereof
presented to the undersigned Lender.

 

Dated as of July 9, 2009.

 

 

 

 

 

[Name of Lender]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

[Note to consenting Lender - Please fax or email this consent to:

 

Charbel F. Lahoud

Sheppard, Mullin Richter & Hampton, LLP

333 South Hope Street, 48th Floor

Los Angeles, California, 90071

clahoud@sheppardmullin.com

telecopier: (213) 443-2730

telephone (213) 617-4182

 

Email submissions will be confirmed by return email.

There is no need to submit original signatures.]

 

--------------------------------------------------------------------------------
